Title: To George Washington from Thomas Jefferson, 18 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] July 18. 1793.

Th: Jefferson has the honor to inclose to the President a copy of the questions to be proposed to the judges, which he has endeavoured to make with exactness, but cannot be sure he may not have mistaken some of the interlineations of the original he has added at the end those from his own paper which were agreed to. they are the numbers 22. &c to the end.
he incloses also the rough draughts of Colo. Hamilton & Genl Knox; the former may serve to correct any errors of copying which he may have committed.
